 

 

STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this “Agreement”) is entered into effective
November 7, 2014 (the “Effective Date”) by and between Douglas Toshi Shinsato,
an individual (“Purchaser”) and Cubed, Inc., a Nevada corporation (“Seller”).
 Purchaser and Seller shall each be referred to herein as a “Party” and
collectively as the “Parties.”




W I T N E S S E T H




WHEREAS, Seller is the record and beneficial owner of one (1) ordinary share
(the “Share”) of Cubed Asia Pte Ltd., a Singapore corporation (the “Company”);




WHEREAS, Seller desires to sell the Share to Purchaser, and Purchaser desires to
purchase the Share from Seller, on the terms and conditions set forth herein.




NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the Parties hereto as follows:




ARTICLE 1

SALE AND PURCHASE OF THE SHARE




1.1

Sale of the Share.  At the Closing (defined in Section 3 hereof), which shall
occur on the Effective Date, or at such other time mutually agreed upon between
the constituent Parties (the “Closing Date”), subject to the terms and
conditions herein set forth, and on the basis of the representations, warranties
and agreements herein contained, Seller shall sell to Purchaser, and Purchaser
shall purchase from Seller, the Share.  




1.2

Instruments of Conveyance and Transfer.  At the Closing, Seller shall deliver to
Purchaser a Share Transfer document, along with a Directors’ Resolution
approving the sale of the Share, in form and substance satisfactory to Purchaser
as shall be effective to vest in Purchaser all right, title and interest in and
to the Share.




1.3

Consideration and Payment for the Shares.  As consideration for the Share, at
the Closing, Purchaser shall pay the total purchase price of One Dollar ($1.00)
(the “Purchase Price”).




ARTICLE 2

REPRESENTATIONS AND COVENANTS OF SELLER AND PURCHASER




2.1

The Seller hereby represents and warrants that:




(a)

Seller has title in and to the Share free and clear of all liens, security
interests, pledges, encumbrances, charges, restrictions, demands and claims, of
any kind and nature whatsoever.




(b)

Seller shall transfer title, in and to the Share, to Purchaser free and clear of
all liens, security interests, pledges, encumbrances, charges, restrictions,
demands and claims, of any kind and nature whatsoever, whether direct or
indirect or contingent.








Page 1 of 4




--------------------------------------------------------------------------------




(c)

Seller has the full right, power and authority to enter into this Agreement and
to carry out and consummate the transaction contemplated herein.  This Agreement
constitutes the legal, valid and binding obligation of Seller.




(d)

Seller makes no guarantee as to the resaleability of the shares including, but
not limited to, any resale restrictions placed on the shares by the Company or
any of its agents or regulatory bodies.




2.2.

Purchaser hereby represents and warrants that:




(a)

Purchaser has the full right, power and authority to enter into this Agreement
and to carry out and consummate the transaction contemplated herein.  This
Agreement constitutes the legal, valid and binding obligation of Purchaser.




(b)

Purchaser acknowledges and agrees that any and all obligations of the Company
will be assumed by Purchaser as of the Effective Date, and that Seller shall
have no further responsibility therefore.




ARTICLE 3

CLOSING AND DELIVERY OF DOCUMENTS




Closing.  The Closing shall occur immediately upon execution of this Agreement
and receipt by the Seller of the Purchase Price.  The Closing shall occur on the
Closing Date (subject to the last sentence of Section 1.1).




ARTICLE 4

TERMINATION, AMENDMENT AND WAIVER




4.1

Termination.  Notwithstanding anything to the contrary contained in this
Agreement, this Agreement may be terminated and the transactions contemplated
hereby may be abandoned only by the mutual consent of all of the Parties.




4.2

Waiver and Amendment.  The failure or delay of any Party at any time or times to
require performance of any provision hereof or to exercise its rights with
respect to any provision hereof shall in no manner operate as a waiver of or
affect such Party's right at a later time to enforce the same.  No waiver by any
Party of any condition, or of the breach of any term, provision, covenant,
representation or warranty contained in this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such condition or breach or waiver of any other condition or of the
breach of any other term, provision, covenant, representation or warranty.  No
modification or amendment of this Agreement shall be valid and binding unless it
be in writing and signed by all Parties hereto.




ARTICLE 5

MISCELLANEOUS




5.1

Governing Law.  This Agreement and the rights of the Parties hereunder shall be
governed by and construed in accordance with the laws of the State of Nevada,
including all matters of construction, validity, performance, and enforcement
and without giving effect to the principles of conflict of laws.


 


 

Page 2 of 4




--------------------------------------------------------------------------------




5.2

Venue.  The Parties submit to the jurisdiction of the Courts of the State of
Nevada or a federal court empanelled in the State of Nevada, County of Clark,
for the resolution of all legal disputes arising under the terms of this
Agreement.




5.3

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

5.4

Expenses and Attorneys’ Fees.  Except as otherwise provided herein, if a dispute
should arise between the Parties including, but not limited to arbitration, the
prevailing Party shall be reimbursed by the nonprevailing Party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys' fees exclusive of such amount of attorneys' fees as shall be a
premium for result or for risk of loss under a contingency fee arrangement.




5.5

Taxes.  Any income taxes required to be paid in connection with the payments due
hereunder, shall be borne by the Party required to make such payment. Any
withholding taxes in the nature of a tax on income shall be deducted from
payments due, and the Party required to withhold such tax shall furnish to the
Party receiving such payment all documentation necessary to prove the proper
amount to withhold of such taxes and to prove payment to the tax authority of
such required withholding.
















[remainder of page intentionally left blank; signature page to follow]







































































Page 3 of 4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written hereinabove.




“Seller”

“Purchaser”

 

 

Cubed, Inc.,

 

a Nevada corporation

 

 

 

 

 

/s/ Joseph White

/s/ Douglas Toshi Shinsato

By:  Joseph White

Douglas Toshi Shinsato

Its:  President and CEO

 





































































































Page 4 of 4


